
  Cuba 2019
  
  

  

  


Preamble


WE, THE PEOPLE OF CUBA,


inspired by the heroism and patriotism of those that fought for a free, independent, sovereign, and democratic homeland of social justice and human solidarity, forged through the sacrifice of our ancestors;


by the indigenous peoples who resisted submission;


by the slaves that rebelled against their masters;


by those that awoke the national conscience and Cuban desire for our liberty and homeland;


by the patriots that started and participated in our struggles for independence against Spanish colonization beginning in 1868 as well as those whose final efforts of 1895 were denied victory with the beginning of the military intervention and occupation of Yankee imperialism in 1898;


by those that fought for over fifty years against imperialist domination, political corruption, the lack of rights and liberties, unemployment, the exploitation imposed by capitalists, landowners, and other social evils;


by those who promoted, participated in, and developed the first organizations of laborers, farm workers, and students; disseminated socialist ideas; and founded the first revolutionary, Marxist, and Leninist movements;


by the members of the vanguard of the generation of the 100th anniversary of Martí's birth, who, nourished by his teaching, led us to the victorious popular revolution in January of 1959;


by those that, in sacrificing their lives, defended the Revolution and contributed to its definitive consolidation;


by those that completed heroic international missions together;


by the epic resistance and unity of our people;


GUIDED


by the most advanced revolutionary, anti-imperialist, Cuban-Marxist, Latin American, and universal thought, in particular by the ideal and example of Martí and Fidel, as well as the social emancipation ideas of Marx, Engels, and Lenin;


SUPPORTED


in proletariat internationalism, fraternal friendship, the help, cooperation, and solidarity of the peoples of the world, particularly those of Latin America and the Caribbean;


DETERMINED


to carry forward the triumphant Revolutions of Moncada and Granma, of the Sierra, of the underground struggle, and of Girón that, sustained in the contribution and unity of the principal revolutionary forces and the people, conquered full national independence, established revolutionary power, realized the democratic transformations and initiated the construction of Socialism;


COMMITTED


to Cuba never returning to capitalism as a regime sustained by the exploitation of man by man, and that it is only in socialism and communism that a human being can achieve his or her full dignity;


CONSCIOUS


that national unity and the leadership of the Communist Party of Cuba, born through the unitary will of the organizations that decisively contributed to the triumph of the Revolution and legitimized by the people, constitute fundamental pillars and guarantees of our economic, social and political order;


IDENTIFIED


with the tenets displayed in the concept of Revolution, as expressed by the Commander in Chief Fidel Castro on the 1st of May of the year 2000;


WE DECLARE


our will that the law of the laws of the Republic be presided over by this profound yearning, finally achieved by José Martí,


"I wish that the first law of our Republic be the devotion of the Cubans to the full dignity of man;"


WE ADOPT


by our free and secret vote, through a popular referendum, one hundred and fifty years after our first Mambí Constitution, approved in Guáimaro on April 10, 1869, the following:



Title I. Political Foundations



Chapter I. Fundamental Principles of the Nation



Article 1


Cuba is a democratic, independent and sovereign socialist State of law and social justice, organized by all and for the good of all, as an indivisible and unitary republic, founded by the labor, dignity, humanism, and ethic of its citizens for the enjoyment of liberty, equity, justice, and equality, solidarity, and individual and collective well-being and prosperity.



Article 2


The name of the Cuban State is the Republic of Cuba, the official language is Spanish, and the capital is Havana.


The national symbols are the flag of the lone star, the Bayamo Anthem, and the coat of arms of the royal palm.


The law defines the characteristics that identify them, their use, and their conservation.



Article 3


In the Republic of Cuba, sovereignty resides nontransferably with the people, from which all of the State's power emanates. The people exercise this power directly and via Assemblies of People's Power and other organs of the State that are derived from them, in the form and according to the norms established by the Constitution and the laws.



Article 4


The defense of our socialist homeland is the greatest honor and the supreme duty of every Cuban.


Treason is the most serious of crimes, whoever should commit treason will be subject to the most severe sanctions.


The socialist system that this Constitution supports is irrevocable.


Citizens have the right to combat through any means, including armed combat when other means are not available, against any that intend to topple the political, social, and economic order established by this Constitution.



Article 5


The Communist Party of Cuba, unique, Martiano, Fidelista, and Marxist-Leninist, the organized vanguard of the Cuban nation, sustained in its democratic character as well as its permanent linkage to the people, is the superior driving force of the society and the State.


It organizes and orients the communal forces towards the construction of socialism and its progress toward a communist society. It works to preserve and to fortify the patriotic unity of the Cuban people and to develop ethic, moral, and civic values.



Article 6


The Union of Young Communists, a vanguard organization of the Cuban youth, is recognized and supported by the State, contributes to the education of the youth in the revolutionary principles as well as the ethics of our society, and promotes their active participation in the edification of socialism.



Article 7


The Constitution is the supreme norm of the State. All are obliged to comply with it. The orders and acts of the organs of the State, their leaders, functionaries, and employees will act in conformity with that which is prescribed by the Constitution.



Article 8


That which is prescribed in international treaties that are in force for the Republic of Cuba constitute or form part of national legislative regulations, as applicable. The Constitution of the Republic of Cuba takes priority over international treaties.



Article 9


All are obligated to strictly adhere to socialist law.


Furthermore, the organs of the State, their leaders, functionaries, and employees ensure its respect in the lives of all people and act within the limits of their respective responsibilities.



Article 10


The organs of the State, its leaders, functionaries, and employees are obligated to respect, care for, and respond to the people, to maintain close links with the people, and to submit to their oversight in the forms established by the Constitution and the laws.



Article 11


The State exercises its sovereignty and jurisdiction:







a.
Over the entire national territory, comprised of the Island of Cuba, the Isla de la Juventud, the other adjacent islands and cays, the interior waters, and the extended maritime territories established by the law, the aerospace that extends over these territories, and the radio spectrum;






b.
Over the environment and the natural resources of the country;






c.
Over the natural resources, both living and nonliving, of the waters, the seabed, the waters above it, and the subsoil of the sea within the Republic's exclusive economic zones according to the territorial extensions set by the law and in accordance with International Law, and






d.
Over the continental shelf as far as the law prescribes and in accordance with International Law.




Likewise, the State exercises jurisdiction in the contiguous zone that corresponds to International Law.



Article 12


The Republic of Cuba repudiates and considers illegal and void the treaties, concessions, or pacts agreed to under conditions of inequality or that alienate or diminish its sovereignty or territorial integrity.



Article 13


The State's essential objectives include the following:







a.
To channel the efforts of the nation in the construction of socialism and to strengthen national unity;






b.
The maintain and to defend the independence, integrity, and the sovereignty of our homeland;






c.
To preserve national security;






d.
To guarantee effective equality in the enjoyment and exercise of rights, and in compliance with the duties enshrined in the Constitution and the laws;






e.
To promote sustainable development that secures individual and collective prosperity, and to obtain greater levels of equity and social justice, as well as to preserve and to multiply the achievements of the Revolution;






f.
To guarantee the dignity of people and their integral development;






g.
To strengthen and preserve the ideology and the ethics inherent to our socialist society;






h.
To protect the natural, historical, and cultural patrimony of the nation, and






i.
To secure the educational, scientific, technical, and cultural development of the country.





Article 14


The State recognizes and stimulates the social and mass organizations that bring together distinct sectors of the population, that represent their specific interests and that involve them in the tasks that edify, consolidate, and defend the socialist society.


The law establishes the general principles that these organizations are based upon and recognizes the practice of other associative forms.



Article 15


The State recognizes, respects, and guarantees religious liberty.


The Republic of Cuba is secular. In the Republic of Cuba, the religious institutions and fraternal associations are separate from the State and they all have the same rights and duties.


Distinct beliefs and religions enjoy equal consideration.



Chapter II. International Relations



Article 16


The Republic of Cuba bases its international relations on the exercise of its sovereignty as well as on the antiimperialist and internationalist principles in accordance with the interests of the people and, in consequence:







a.
Reaffirms that economic, diplomatic, and political relations with any other State may never be negotiated under the force of aggression, threat, or coercion;






b.
Ratifies its aspiration for a dignified, true, and valid peace for all states, based on the respect for independence and sovereignty of the people and their right to free determination, expressed in the liberty to choose their political, social, economic, and cultural system as an essential condition to secure peaceful coexistence between nations;






c.
Sustains the will to observe, without restrictions, the principles and norms that constitute international law, in particular the equality of laws, territorial integrity, the independence of states, the nonuse of threats of force in international relations, international cooperation for mutual and equal benefit and interest, the peaceful resolution of controversies on the basis of equality, respect, and the other principles proclaimed in the United Nations Charter;






d.
Reaffirms its will to integrate and collaborate with the countries of Latin American and the Caribbean;






e.
Promotes the unity of all Third-World countries and condemns imperialism, fascism, colonialism, neocolonialism, and other forms of subjugation in any of its manifestations;






f.
Promotes the protection and conservation of the environment as well as responding to climate change, which threatens the survival of the human species, through the recognition of common, yet differential, responsibilities; the establishment of a more just and equitable international economic order as well as the eradication of irrational patterns of production and consumption;






g.
Defends and protects the enjoyment of human rights and repudiates any manifestation of racism or discrimination;






h.
Condemns direct or indirect intervention in the internal or external affairs of any State and, therefore, also condemns armed aggression, any form of political or economic coercion, unilateral blockades that violate International Law, or any other type of interference or threat to the integrity of the States;






i.
Rejects the violation of the non-renounceable and sovereign right of all States to regulate the use of and the benefits from telecommunications within their territory, according to universal practices and to the international agreements to which Cuba belongs;






j.
Classifies wars of aggression or conquest as an international crime, recognize the legitimacy of battles of national liberation and armed resistance to aggression, and considers it our international duty to act with solidarity with the assaulted party and with the people who fight for their liberation and self-determination;






k.
Promotes complete and general disarmament and rejects the existence, proliferation, or use of nuclear weapons, weapons of mass destruction or those with similar effects, as well as the development and use of new weapons, including autonomous weapons and new forms of waging war, such as cyberwarfare, that transgress International Law;






l.
Repudiates and condemns terrorism in any of its manifestations, in particular, State terrorism;






m.
Ratifies our commitment to the construction of a society of information and knowledge centered on the people and oriented towards sustainable development, in which all may create, consult, utilize, and share information and knowledge in order to improve their quality of life; and defends the cooperation of all states and the democratization of cyberspace, and condemns its use and the use of the radio spectrum for purposes contrary to those purposes stated above, including the subversion and destabilization of sovereign nations;






n.
Bases its relationships with countries that edify socialism on fraternal friendship, cooperation, and mutual assistance;






ñ.
Maintains and fosters friendly relations with countries that, despite having a different political, social, and economic system, respect our sovereignty, observe the norms of coexistence between States, and adopt a reciprocal attitude with our country, in accordance with the principles of International Law, and






o.
Promotes multilateralism and multipolarity in international relations, as alternatives to the domination and political, financial, and military hegemony or any other manifestation that threatens peace, independence, and the sovereignty of peoples.





Article 17


The Republic of Cuba may concede asylum, in accordance with the law, to those who are persecuted because of their ideals or their fights for national liberation, progressive activities, socialism and peace, democratic rights and its assertions, as well as to those who fight against imperialism, fascism, colonialism, neocolonialism, and any other form of domination, discrimination, or racism.



Title II. Economic Foundations



Article 18


The Republic of Cuba is governed by a socialist economic system based on ownership by all people of the fundamental means of production as the primary form of property as well as the planned direction of the economy, which considers, regulates, and monitors the economy according to the interests of the society.



Article 19


The State directs, regulates, and monitors economic activity, reconciling national, territorial, collective, and individual interests for the benefit of society.


Socialist planning constitutes the central component of the system of governance for economic and social development. Its essential function is to design and conduct strategic development, planning for relevant balances between resources and needs.



Article 20


Workers participate in the processes of economic planning, regulation, management, and monitoring.


The law regulates the participation of labor collectives in the administration and management of state-governed business entities and budgetary units.



Article 21


The State promotes the advance of science, technology, and innovation as indispensable elements of economic and social development.


It also implements forms of organization, financing, and management of scientific activity, and fosters the systematic and accelerated introduction of its results into service and production processes, within the appropriate institutional and regulatory framework.



Article 22


The following are recognized as forms of property:







a.
Socialist property of the entire population: in which the State acts as a representative and beneficiary of the people as property owner.






b.
Cooperative property: that which is sustained through the collective labor of partner owners and through the effective exercise of the principles of cooperativism.






c.
Property of political, social, and mass organizations: ownership that they exercise over their goods designed to fulfill their roles.






d.
Private ownership: that which is exercised over specific means of production by natural or legal persons, Cubans or foreigners; with a complementary role in the economy.






e.
Mixed property: that which is formed through the combination of two or more forms of ownership.






f.
Institutional and associative property: that which these groups exercise over their goods for non-profit purposes.






g.
Personal property: that which is exercised over one's belongings that, without constituting means of production, contribute to the satisfaction of the material and spiritual necessities of their owner.




All forms of ownership over means of production interact in similar ways; the State regulates and monitors the way in which they contribute to economic and social development.


The exercise and attainment of these forms of ownership are regulated by the law.



Article 23


The following are socialist property of the people: the lands that do not belong to individuals or cooperatives composed of these individuals, the subterranean areas, mineral deposits, the mines, the forests, the waters, the beaches, the means of communication, and the natural resources both living as well as nonliving within the exclusive economic zone of the Republic.


These goods may not be transferred as property to natural or legal persons and are governed by principles that render them unalienable, imprescriptible, and unseizable.


The transfer of other rights not involving the transfer of property of these goods must have prior approval of the Council of State, according to that which is prescribed by law and provided that it is for the purpose of the country's economic and social development and does not affect the political, economic, or social foundations of the State.



Article 24


Socialist property that belongs to the entire population includes other goods, such as general interest infrastructure, key industries, and economic and social facilities, as well as other goods that are strategic for the country's economic and social development.


These goods may not be seized and may be transferred as property only in exceptional cases, provided that it is for the purpose of the country's economic and social development and does not affect the political, economic, and social foundations of the State. They require the prior approval of the Council of Ministers.


The transmission of other rights over these goods and their management will take place according to that which is prescribed by law.


Budgeted institutions and state-governed business entities possess other goods that are socialist property of the entire population, over which the rights that correspond and accord with the provisions of the law are exercised.



Article 25


The state creates budgeted institutions to accomplish essentially state and social functions.



Article 26


The State creates and organizes state-governed business entities with the objective of developing economic activities, such as production or the provision of services.


These entities act in response to the obligations incurred by their patrimony, which are consistent with the limits determined by the law.


The State does not respond to the obligations within the contracts of state-governed business entities, and these entities do not act in response to those of the State.



Article 27


A socialist state business is the primary subject of the national economy. They have autonomy in their administration and management, perform the primary role in the production of goods and services, and comply with their social responsibilities.


The law regulates the principles of their organization and operation.



Article 28


The State promotes and provides guarantees to foreign investment as an important element for the economic development of the country, which is based upon the protection and the rational use of the natural and human resources as well as respect for national sovereignty and independence.


The law establishes regulations with respect to foreign investment within the national territory.



Article 29


Private property over land is regulated by a special framework.


Leasing, sharecropping, and mortgage loans to individuals are prohibited.


The onerous trading or transmission of this good may only be realized in compliance with the requirements established by the law, and without prejudice to the preferential right of the State to the acquisition of land through the payment of a just price.


Non-onerous transfer of ownership or of rights of use and enjoyment of this property is carried out with prior authorization of the competent authority and in accordance with that which is prescribed in the law.



Article 30


The concentration of property in natural or legal non-state persons is regulated by the State, which also guarantees an increasingly just redistribution of wealth in order to conserve the limits that are compatible with the socialist values of equity and social justice.


The law establishes regulations that guarantee its effective enforcement.



Article 31


Labor is a primordial value in our society. It constitutes a right, a social duty, and a source of honor for all people who are able to work.


Paid labor must be the principal source of income that sustains dignified living conditions, allows for the improvement of material and spiritual well-being and the realization of individual, collective, and social projects.


Payment in accordance with the labor performed is complemented by the just and free fulfillment of universal social services and other provisions and benefits.



Title III. Principles of Educational, Scientific, and Cultural Policy



Article 32


The State orients, fosters, and promotes education, the sciences, and culture in all of their forms.


In its educational, scientific, and cultural policy, the State abides by the following tenets:







a.
It is based on the advances in science, creation, technology, innovation, thought, and the progressive Cuban and universal pedagogical traditions;






b.
Teaching is a function of the State; it is secular, and based on the contributions of science and on the principles and values of our society;






c.
Education promotes knowledge of the nation's history and develops a high level of ethical, moral, civic, and patriotic values;






d.
It promotes the participation of citizens in the realization of their political, educational, scientific, and cultural policy;






e.
It orients, fosters, and promotes physical culture, recreation, and sports in all of their forms as a means of education and a means to contribute to the holistic development of citizens;






f.
Creative and investigative activity in science is free. Scientific and technical research with a focus on development and innovation is encouraged, prioritizing that which is oriented towards solving problems of social concern and that benefit the population;






g.
It fosters the education and employment of people required for the development of the country in order to ensure scientific, technological, and innovative capacities;






h.
Freedom of artistic creation is promoted in all of its expressions, in accordance with the humanist principles upon which the State's cultural policy and the values of socialist society are based;






i.
It fosters and develops artistic and literary education, the vocation of creation, the cultivation of art, and the capacity to appreciate it;






j.
It defends the Cuban identity and culture, and safeguards the artistic, patrimonial, and historic wealth of the nation, and






k.
It protects national monuments and locations that are noted for their natural beauty or their recognized artistic or historical value.





Title IV. Citizenship



Article 33


Cuban citizenship is acquired through birth or through naturalization.



Article 34


A person is a Cuban citizen through birth if:







a.
They are born within the national territory, with the exception of the children of foreigners that are in the service of their government or an international organization. The law establishes the requirements and the formalities for cases involving the children of foreigners who are not permanent residents within the country;






b.
They are born abroad to a Cuban mother or father, who were completing an official mission, according to the requirements and formalities established by the law;






c.
They are born abroad to a Cuban mother or father, having previously complied with the requirements and formalities indicated by the law, or






d.
They are born outside the national territory to a mother or father native to the Republic of Cuba that has lost Cuban citizenship, as long as they reclaim it in the form indicated by the law.





Article 35


A person is a Cuban citizen through naturalization if:







a.
They are a foreigner that acquires citizenship according to the provisions of the law.






b.
Having been arbitrarily deprived of their citizenship in their country of origin, they obtain Cuban citizenship at the discretion of the President of the Republic.





Article 36


The acquisition of other citizenship does not imply the loss of Cuban citizenship. Cuban citizens, as long as they are within national territory, are governed by this condition, in the terms established by the law, and may not make use of another citizenship.



Article 37


Neither marriage, civil union, nor legal separation will affect the citizenship of spouses, partners, or children.



Article 38


Cubans may not be deprived of their citizenship, except for legally sanctioned causes.


The law establishes the procedure to be followed in order to formalize the loss or renouncement of citizenship as well as the authorities empowered to decide in these cases.



Article 39


Cuban citizenship may be recovered in accordance with the requirements and formalities prescribed by the law.



Title V. Rights, Duties, and Guarantees



Chapter I. General Provisions



Article 40


Human dignity is the supreme value that underpins the recognition and exercise of the rights and duties enshrined in the Constitution, treaties, and laws.



Article 41


The Cuban State recognizes and guarantees to a person the non-renounceable, indivisible, and interdependent enjoyment and exercise of human rights, in correspondence with the principles of progressivity and nondiscrimination. Their respect and guarantee are obligatory for all.



Article 42


All people are equal before the law, receive the same protection and treatment from the authorities, and enjoy the same rights, liberties, and opportunities, without any discrimination for reasons of sex, gender, sexual orientation, gender identity, age, ethnic origin, skin color, religious belief, disability, national or territorial origin, or any other personal condition or circumstance that implies a distinction injurious to human dignity.


All people have the right to enjoy the same public spaces and service facilities.


Likewise, they receive equal salary for equal work, with no discrimination whatsoever.


The violation of this principle is proscribed and is sanctioned by law.



Article 43


Women and men have equal rights and responsibilities in the economic, political, cultural, occupational, social, and familial domains, as well as in any other domain. The State guarantees that both will be offered the same opportunities and possibilities.


The State encourages the holistic development of women and their full social participation. It ensures the exercise of their sexual and reproductive rights, protects them from gender-based violence in all of its forms and in all spaces, and creates the institutional and legal mechanisms to do so.



Article 44


The State creates the conditions necessary to guarantee the equality of its citizens. It educates all people from the earliest age possible in the respect of this principle.


The State effectuates this right with the implementation of public laws and policies to encourage social inclusion and the safeguard of the rights of people whose condition requires it.



Article 45


The exercise of these rights of the people are only limited by the rights of others, collective security, general well-being, respect for public order, the Constitution, and the laws.



Chapter II. Rights



Article 46


All citizens have the right to life, physical and moral integrity, justice, security, peace, health, education, culture, recreation, sports, and to their holistic development.



Article 47


The people have the right to the free development of their personality and must conduct themselves with respect, fraternity, and solidarity.



Article 48


All people have the right to personal and familiar privacy, to their own image and voice, their honor, and their personal identity.



Article 49


The home is an inviolable space. One may not enter in another dwelling without permission of the inhabitants, except through a warrant issued by a competent authority following the legal formalities and for a motive previously defined by the law.



Article 50


Correspondence and other forms of communication between persons are inviolable. They may only be intercepted or registered through a warrant issued by a competent authority in the cases and with the formalities established by the law.


Documents of information obtained in violation of this principle do not constitute evidence within any legal proceeding.



Article 51


People may not be subject to forced disappearance, torture, or cruel, inhumane, or degrading treatment or punishment.



Article 52


People have the right to enter, remain in, travel through, and exit from the national territory, or to change their residence or domicile without any limits other than those established by the law.



Article 53


All people have the right to request and receive information from the State that is true, objective, and timely, and to access the information generated by organs of the state and its entities, according to the established regulations.



Article 54


The State recognizes, respects, and guarantees people freedom of thought, conscience, and expression.


Conscientious objection may not be invoked with the intention of evading compliance with the law or impeding another from the exercise of their rights.



Article 55


People's freedom of press is recognized. This right is exercised according to the law and for the good of society.


The fundamental means of social communication, in any of their forms, are the socialist property of all people or of political, social, and mass organizations, and may not be categorized as any other type of property.


The State establishes the principles of organization and operation for all means of social communication.



Article 56


The rights of assembly, demonstration, and association for legal and peaceful purposes are recognized by the State whenever they are exercised with respect to public order and in compliance with the precepts established by the law.



Article 57


Any person has the right to profess or not profess their religious beliefs, to change them, and to practice the religion of their choice with the required respect to other beliefs and in accordance with the law.



Article 58


All people have the right to enjoy their personal property. The State guarantees its use, enjoyment, and free disposal, in accordance with what is established in the law.


The expropriation of goods is solely authorized for the purpose of attending to reasons of public utility or social interest with the required indemnity.


The law establishes the means to determine their utility and necessity, the required guarantees, and the procedure for their expropriation and the form of indemnity.



Article 59


Confiscation of property may only be applied as a sanction issued by a competent authority in the cases and through the procedures determined by the law.


When the confiscation of property is ordered in an administrative procedure, a person is always guaranteed the ability to defend their right before the competent courts.



Article 60


Within its penitentiary policy, the State favors the social reintegration of persons deprived of liberty, guarantees the respect for their rights and the compliance with the norms established for their treatment within prison establishments.


Likewise, it is responsible for the assistance and social reintegration of persons who fulfill their criminal penalties or comply with other measures imposed by the courts.



Article 61


People have the right to direct complaints and petitions to the authorities, who are obligated to process and respond to them in a timely and pertinent manner that is based on the term and procedure established in the law.



Article 62


People's intellectual property rights are recognized according to the law and to international treaties.


The rights acquired are exercised by the author and owners in compliance with the law and according to public policies.



Article 63


The State recognizes the right to succession in the case of death. The law regulates its content and scope.



Article 64


The State recognizes the right to work. Any person that is able to work has the right to obtain a dignified employment according to their choice, qualifications, aptitude, and the demands of the economy and society.


The State organizes institutions and services that facilitate the ability of working families to carry out their responsibilities.



Article 65


All people have the right for their work to be remunerated according to its quality and quantity, which expresses the socialist principle of distribution: "from each according to their ability, to each according to their labor."



Article 66


Child labor, performed by children or adolescents, is prohibited.


The State grants special protection to adolescents who have graduated from vocational school or others who, in exceptional circumstances defined by the law, are permitted to work with the purpose of guaranteeing their training and holistic development.



Article 67


Workers have the right to a break, which is guaranteed through the eight-hour workday, a weekly break, and annual paid vacations.


The law defines other cases in which exceptions may be made to approve alternative workdays or working systems, with the necessary proportion of time devoted to work and breaks.



Article 68


People who work have a right to social security. The State, through the social security system, guarantees adequate protection when a person finds themselves unable to work due to age, maternity, paternity, disability, or illness.


Likewise, in accordance with the law, the State protects grandparents or other relatives of minors in their care and attention.


In the case of a worker's death or retirement, the State grants similar protection to his or her family, in accordance with that which is established in the law.



Article 69


The State guarantees the right to safety and health at work through the adoption of suitable means to prevent work-related accidents or illnesses.


Any person who suffers an accident during their labor or contracts a work-related illness has the right to medical attention, subsidy, or pension in the case of a temporary or permanent incapacity to work, or to other forms of social security protection.



Article 70


The State, through social assistance, protects persons without resources or shelter, those who are unable to work, those without family members who are able to care for them, and the families that, due to low income, require it, according to the law.



Article 71


The State recognizes the right to adequate housing and a safe and healthy home for all people.


The State works to make this right effective through shelter construction programs, with the participation of entities and of the population, in correspondence with public policies, the norms of territorial and urban order, and the laws.



Article 72


Public health is a right of all people and it is the State's responsibility to guarantee access to quality medical attention, protection, and recovery services, free of charge.


The State, in order to effectuate this right, institutes a healthcare system at all levels that is accessible to the population and develops prevention and education programs, in which the society and families contribute.


The law defines the mode in which health services are provided.



Article 73


Education is a right of all people and the responsibility of the State, which guarantees free, accessible, and quality education services to its citizens for their holistic development, from preschool until the postgraduate level.


The State, in order to effectuate this right, establishes a broad system of educational institutions of all types and education levels, which allows the possibility of attending school during any stage of life according to one's aptitudes and the country's social demands and socioeconomic development needs.


Society and families have the responsibility of education.


The law defines the scope of the obligatory nature of attending school; the basic general preparation that must be minimally acquired; the education of adults and those whose postgraduate or other complementary studies may extraordinarily be remunerated.



Article 74


People have the right to physical education, sports, and recreation as essential elements of their quality of life.


The national education system guarantees the inclusion of teaching and practicing physical education and sports as an integral part of childhood, adolescent, and teenage education.


The State works to guarantee the necessary resources dedicated to the promotion and practice of sports and recreation for all people, as well as for the preparation of, attention to, and development of athletic talent.



Article 75


All persons have the right to enjoy a natural environment that is healthy and stable.


The State protects the environment and the country's natural resources. It recognizes their close linkage with the sustainable development of the economy and society to make human life more rational and to ensure the security of current and future generations.



Article 76


All people have the right to water.


The State works to guarantee access to potable water and to its sanitation, with the required compensation and rational use.



Article 77


All people have the right to a healthy and adequate diet. The State works to achieve the food security of the entire population.



Article 78


All people have the right to consume quality goods and services that are not counter to their health, the right to access truthful and adequate information about these items, and the right to receive a dignified and equitable treatment in accordance with the law.



Article 79


All people have the right to participate in the artistic and cultural life of the nation.


The State promotes culture and the distinct artistic formats in accordance with cultural policy and the law.



Article 80


Cuban citizens have the right to participate in the formation, exercise, and monitoring of the power of the State, for which purpose they may, in accordance with the laws:







a.
Be registered within the electoral registry;






b.
Propose and nominate candidates;






c.
Elect officials and be elected for office;






d.
Participate in elections, plebiscites, referendums, popular consultations, as well as other forms of democratic participation;






e.
Make pronouncements regarding the release of documents or information for the purposes of accountability that are provided by elected officials;






f.
Revoke the mandate of elected officials;






g.
Exercise the powers of the legislature as well as the power of constitutional reform;






h.
Perform public functions or roles, and






i.
Be informed of the management of the organs and authorities of the State.





Chapter III. Families



Article 81


All people have the right to start a family. The State recognizes and protects families, regardless of their structure, as the basic cell of society, and works to guarantee that the holistic achievement of their objectives.


They are formed by legal, de facto, or emotional ties, and are based on the equality of rights, duties, and opportunities of its members.


Legal protection of the diverse types of families is regulated by the law.



Article 82


Marriage is a social and legal institution. It is one of the organizational structures of families. It is based on free consent and on the equality of rights, obligations, and legal capacity of spouses.


The law determines how they are constituted and their effects.


Furthermore, it recognizes the stable and singular union with legal capacity that effectively forms a common life plan that, under the conditions and circumstances indicated in the law, generates the rights and obligations that the law provides.



Article 83


All children have equal rights.


All titles regarding the nature of one's birth are prohibited.


The State guarantees, through suitable legal procedures, the determination and the recognition of maternity and paternity.



Article 84


Maternity and paternity are protected by the State.


Mothers and fathers have essential responsibilities and roles in the holistic education and upbringing them as citizens with moral, ethical, and civic values in correspondence with life within our socialist society.


Mothers and fathers or other relatives by blood or marriage who perform the roles of guardianship and caretakers have the duty to feed children and adolescents, respect and guarantee the full exercise of their rights, protect them from all types of violence, and contribute actively to the holistic development of their personality.


Children, in turn, are obligated to respect, care for, and protect their mothers, fathers, and other relatives, in accordance with that which is established by law.



Article 85


Violence within the family, in any of its manifestations, is considered destructive to the people involved, to families, and to society, and is punishable by law.



Article 86


The State, society, and families grant special protection to children and adolescents in order to guarantee their harmonic and holistic development, keeping their best interests in mind in the decisions and actions that concern them.


Children and adolescents are considered to have full possession of their rights and enjoy the rights that are recognized in this Constitution, in addition to the rights that are specific to their special condition as a developing person. They are protected from all types of violence.



Article 87


The State, society, and families recognize young people as active participants in society, for which they create the conditions for the full exercise of their rights and their holistic development.



Article 88


The State, society, and families, in their respective roles, have the obligation to protect, aid, and provide the conditions to satisfy the necessities and improve the quality of life of the elderly. Likewise, they are obligated to respect their self-determination, guarantee the full exercise of their rights, and promote their social integration and participation.



Article 89


The State, society, and families have the obligation to protect, foster, and ensure the full exercise of rights for disabled persons. The State guarantees the required conditions for their rehabilitation or the improvement of their quality of life, their personal autonomy, and their social inclusion and participation.



Chapter IV. Duties



Article 90


The exercise of the rights and liberties provided for in this Constitution implies responsibilities. They are duties of Cuban citizens, in addition to the other duties established by this Constitution and the laws, are:







a.
To serve and defend the homeland;






b.
To comply with the Constitution and other legal norms;






c.
To respect and protect the national symbols;






d.
To contribute to the public expenditures in the form established by the law;






e.
To demonstrate the required respect to the authorities and their agents;






f.
Perform military or social services according to the law;






g.
To respect the rights of others and to not abuse one's own rights;






h.
To conserve, protect, and make rational use of the goods and resources that the State and society provide to the people;






i.
To comply with the requirements established for the protection of environmental health and hygiene;






j.
To protect the natural resources, flora, and fauna, and to safeguard the preservation of a clean environment, and






k.
To protect the country's cultural and historic patrimony, and






l.
To act, in one's relations with other people, according to the principle of human solidarity and with respect to the norms of a proper social coexistence.





Chapter V. The Rights and Duties of Foreigners



Article 91


Foreigners residing in the Republic are equal to Cubans:







a.
In the Protection of their person and property;






b.
In the obligation to observe the Constitution and the law;






c.
In the obligation to contribute to the public expenditures in the form and quantity established by the law;






d.
In their submission to the jurisdiction and rulings of the courts of justice as well as the authorities of the Republic, and






e.
In the enjoyment of the rights and compliance with the duties set forth within this Constitution under the conditions and within the limits established by the law.




The law establishes the cases and the form in which foreigners may be expelled from the national territory as well as the authorities empowered to decide in these cases.



Chapter VI. Guarantees of Rights



Article 92


The State guarantees, in accordance with the law, that people may access judicial bodies in order to obtain effective protection of their rights and legitimate interests. Fulfillment of judicial decisions is obligatory and disrespect of these decisions will result in liability for those who violate them.



Article 93


The State recognizes the right of people to settle their disputes using alternate methods of conflict resolution, in accordance with the Constitution and the legal norms that are established for such purposes.



Article 94


All people, as a guarantee of their legal protection, enjoy due process in the legal sphere as well as the administrative sphere and, consequently, enjoy the following rights:







a.
To enjoy equality of opportunities in all processes in which they participate;






b.
To receive legal assistance in order to exercise their rights in all processes in which they participate;






c.
To provide pertinent means of proof and request the exclusion of those that have been obtained in violation of established law;






d.
Access to a competent, independent, and impartial trial, when appropriate;






e.
To not be deprived of their rights except by the ruling of a competent authority or final judgement of a court;






f.
To bring a pertinent action or procedure against the judicial or administrative rulings, when appropriate;






g.
Proceedings without undue delay, and






h.
Redress for material and moral damages and compensation for resulting harm.





Article 95


Furthermore, in criminal proceedings, all people have the following guarantees:







a.
To not be deprived of liberty, unless by a competent authority and for the legally prescribed amount of time;






b.
To have access to legal assistance from the start of the proceedings;






c.
To the presumption of innocence until declared guilty through a final sentence of a court;






d.
To be treated with respect for their dignity and physical, mental, and moral integrity, and to not be a victim of violence and duress of any kind in order to coerce a testimony;






e.
To not testify against oneself, one's spouse, civil partner, or relatives within the fourth degree of consanguinity and second of affinity;






f.
To be informed of an accusation against them;






g.
To be judged by a legally pre-established court and in virtue of previous laws regarding the crime;






h.
To communicate with their relatives immediately, in the case they are arrested or detained. In the case of foreigners, a notification to their consulate will be made, and






i.
If they are the victim of a crime, to enjoy protection of the exercise of their rights.





Article 96


Anyone illegally deprived of liberty, of their own account or by a third party, has the right to submit a writ of Habeas Corpus to a competent court, according to the requirements established in the law.



Article 97


The State recognizes the right of all people to access their personal information in public registries, archives, or other databases, as well as request its non-disclosure or obtain a due correction, rectification, modification, update, or deletion.


The use and treatment of these data is performed according to that which is established in the law.



Article 98


All people who have suffered undue harm or prejudice by leaders, functionaries, or employees of the State while exercising the duties of their position have the right to issue a complaint and receive the corresponding redress or indemnity as established by the law.



Article 99


Anyone whose rights as enshrined in this Constitution are violated and who, as a consequence, has suffered harm or prejudice by organs of the State, its leaders, functionaries, or employees while exercising their duties of their position or by undue oversight of these duties, as well as by individuals or by non-State entities, has the right to issue a complaint with the court to obtain restitution of their rights and, in accordance with the law, the corresponding redress or indemnity.


The law establishes the rights protected under this guarantee, and the preferential, expedited, and reduced proceedings to comply with it.



Article 100


The legal system is governed by the principle of non-retroactivity of laws, except in penal matters when they are favorable to the accused or to the sanctioned person, and in the case of other laws, when they expressly permit it with regard to matters of social interest or public utility, which they must explicate in their content.



Title VI. The Structure of the State



Chapter I. Functional and Organizational Principles of the Organs of the State



Article 101


The organs of the State are formed and develop their activities upon the foundation of the principles of socialist democracy, which are expressed in the following rules:







a.
All the representative organs of State power are elected and renewable;






b.
The people monitor the activity of the State organs, their leaders, functionaries, representatives, and delegates, in accordance with that which the law prescribes;






c.
Elected representatives have the duty to periodically release required documentation regarding the performance of their duties and may be removed from office at any moment;






d.
Each State organ develops, according to its role and within the framework of its competency, initiatives designed to take advantage of resources and local possibilities and the incorporation of the social and mass organizations to their activity;






e.
The orders of the superior State organs are obligatory for the subordinate State organs;






f.
The subordinate State organs respond to the superior organs and they submit documentation regarding their management;






g.
The liberty of discussion, the exercise of criticism and self-criticism, and the subordination of the minority to the majority govern in all of the collegial State organs, and






h.
State organs and their leaders and functionaries act with due transparency.





Chapter II. The National Assembly of People's Power and the Council of State



Section One. The National Assembly of People's Power



Article 102


The National Assembly of People's Power is the supreme organ of the power of the State. It represents the entire population and expresses their sovereign will.



Article 103


The National Assembly of People's Power in the only organ with legislative and constituent power within the Republic.



Article 104


The National Assembly of People's Power is composed of representatives elected through a free, equal, direct, and secret vote of the electors, in the proportion and according to the procedure determined by the law.



Article 105


The National Assembly of People's Power is selected for a period of five years.


This period may only be extended by the Assembly itself through an agreement adopted by a majority of no less than two thirds of the total number of its members in cases of exceptional circumstances that impede the normal process of elections and only while those circumstances persist.



Article 106


The National Assembly of People's Power, upon convening a new legislature, selects its President, Vice President, and Secretary from among its representatives.


The law regulates the form and the procedure through which the Assembly is constituted, and the election is realized.



Article 107


The National Assembly of People's Power elects from among its representatives the Council of State, the organ that represents it between one or another period of sessions, executes its agreements, and performs the other functions that the Constitution and the law attribute to it.



Article 108


The following duties correspond to the National Assembly of People's Power:







a.
To agree upon reforms to the Constitution, according to that which is established in Title XI;






b.
To issue a general and obligatory interpretation of the Constitution and the laws, in necessary cases, in correspondence with the procedure prescribed by the law;






c.
To approve, modify, or derogate the laws and to submit them to the prior consultation of the people when deemed appropriate, with attention to the nature of the legislation concerned;






d.
To adopt agreements in correspondence with the laws in force and to ensure and monitor their enforcement;






e.
To ensure the constitutionality of the laws, decrees with the force of law, presidential decrees, decrees, and other general provisions in accordance with the procedures prescribed by the law;






f.
To ratify decrees with the force of law and agreements of the Council of State;






g.
To completely or partially revoke decrees with the force of law, presidential decrees, decrees, agreements, and general provisions that contradict the Constitution or the laws;






h.
To completely or partially revoke the agreements or rulings of the municipal assemblies of the People's Power that violate the Constitution, the laws, the decrees with the force of law, the presidential decrees, decrees, and other provisions dictated by an organ that is hierarchically superior, or those that affect the interests of other localities or the generals of the country;






i.
To discuss and approve the general objectives and methods of the annual plans as well as the country's short-, medium-, and long-term social and economic development;






j.
To approve the principles of the management system of economic and social development;






k.
To discuss and to approve the budget of the State and to monitor compliance with it;






l.
To arrange the monetary, financial, and fiscal systems;






m.
To establish, modify, or terminate taxes;






n.
To approve the general guidelines of the country's internal and external relations;






ñ.
To declare the State of War or to declare War in the case of military aggression and to approve peace treaties;






o.
To establish and to modify the political-administrative division; to approve regimes of administrative subordination, special systems of regulation for municipalities or other territorial demarcations as well as the administrative districts according to that which is established in the Constitution and the laws;






p.
To appoint permanent or temporary commissions and friendly parliamentary groups;






q.
To exercise the highest levels of supervisions over the organs of the State;






r.
To be familiar with and to evaluate the reports and analyses of the State business systems that are pertinent due to their size as well as their social and economic transcendence;






s.
To be familiar with, evaluate, and to adopt decisions regarding the accountability reports presented to it by the Council of State, the President of the Republic, the Prime Minister, the Council of Ministers, the People's Supreme Court, the Attorney General of the Republic, the Comptroller General of the Republic, and the organizations of the Central Administration of the State, as well as of the provincial governments;






t.
To create or to terminate the organizations of the Central Administration of the State or to arrange any other organizational method that is appropriate;






u.
To grant amnesty;






v.
To arrange for the convocation of referendums or plebiscites in the cases prescribed by the Constitution and in others that the Assembly itself considers appropriate;






w.
To agree upon its regulation and that of the Council of State, and






x.
The other duties conferred to it by this Constitution.





Article 109


The National Assembly of People's Power, in the exercise of its duties:







a.
Chooses the President and Vice President of the Republic;






b.
Chooses its President, Vice President, and Secretary;






c.
Chooses the members of the Council of State;






d.
Designates, at the proposal of the President of the Republic, the Prime Minister;






e.
Designates, at the proposal of the President of the Republic, the Deputy prime ministers and other members of the Council of Ministers;






f.
Chooses the President of the People's Supreme Court, the Attorney General of the Republic and the Comptroller General of the Republic;






g.
Chooses the President and the other members of the National Electoral Council;






h.
Chooses the vice presidents and the magistrates of the People's Supreme Court as well as the lay judges of this body;






i.
Chooses the deputy attorneys general and deputy comptrollers general of the Republic;






j.
Revokes or substitutes the people it has chosen or designated.




The law regulates the procedure to make these duties effective.



Article 110


The National Assembly of People's Power in its operations is governed according to the following principles:







a.
The laws and agreements that it emits, except those exceptions prescribed by the Constitution, are adopted by a simple majority vote;






b.
It meets for two ordinary periods of sessions each year and for extraordinary sessions when they are convoked by the Council of State or requested by one third of their members. The extraordinary sessions will deal with the issues that motivated it;






c.
In order to hold its sessions, the presence of more than half of the total number of the members of the Assembly is required; and






d.
Its sessions are public, except when the Assembly itself agrees to hold them with closed doors due to the interests of the State.





Article 111


The following duties correspond to the President of the National Assembly of People's Power:







a.
To comply with and to ensure respect for the Constitution and the laws;






b.
To preside over the sessions of the National Assembly of People's Power and the Council of State, and to ensure the application of the bylaws of both organs;






c.
To convoke the ordinary sessions of the National Assembly;






d.
To convoke the ordinary and extraordinary sessions of the Council of State;






e.
To propose the daily agenda of the National Assembly and the Council of State;






f.
To sign laws, decrees with the force of law, and agreements adopted by the National Assembly of People's Power and the Council of the State, as needed, and to issue the publication of the decrees with the force of law and agreements of both organs in the Official Bulletin of the Republic;






g.
To direct the international relations of the National Assembly of People's Power;






h.
To direct and to organize the labor of the permanent and temporary commissions that are created by the National Assembly of People's Power or the Council of State, as needed;






i.
To direct and to organize the relations of the National Assembly of People's Power and the Council of State with the State organs;






j.
To monitor compliance with the agreements of the National Assembly of People's Power and the Council of State;






k.
To ensure suitable bonds between the representatives and the electors, and






l.
The other duties that this Constitution, the National Assembly of People's Power or the Council of State assign to it.





Article 112


In the case of absence, sickness, or death of the President of the National Assembly of People's Power, the Vice President will serve as a substitute in the President's role in accordance with the law.



Section Two. Representatives and Commissions of the National Assembly of People's Power



Article 113


The representatives have the duty of carrying out their work for the benefit of the interests of the people, to maintain bonds with their electors, to attend to their approaches, proposals, suggestions, criticisms, and to explain the policies of the State to them. Additionally, they report on their performance with respect to their duties according to that which is established in the law.


The National Assembly of People's Power adopts the methods that guarantee the suitable bonds of the representatives with their electors and with the local organs of the People's Power in the territory in which they were elected.



Article 114


No representative may be detained nor submitted to a penal process without the authorization of the National Assembly of People's Power or the Council of State if the Assembly is not meeting, except in cases of flagrant crime.



Article 115


Serving as a representative does not grant personal privileges nor economic benefits. During the time that they discharge their duties, representatives will receive the same remuneration as their place of work and they will maintain their link to it for the relevant purposes.



Article 116


Representatives' mandate may be revoked at any moment in the form, for the causes, and according to the procedures established in the law.



Article 117


Representatives have the right to ask the Council of State, the Council of Ministers, or the members of one or the other during the sessions of the National Assembly of People's Power; they also have the right for their questions to receive a response during the sessions during which they are asked or during the next session.



Article 118


The National Assembly of People's Power, in order to better exercise its functions, creates temporary and permanent commissions composed of representatives, according to the principles of organization and operation prescribed by the law.



Article 119


The representatives and the commissions have the right to request that the State organs or entities provide the necessary collaboration for them to carry out their operations, and they are obligated to provide it within the terms established by the law.



Section Three. The Council of State



Article 120


The Council of State is collegial, responsible before the National Assembly of People's Power, and reports to it regarding all of its activities.


The decrees with the force of law and agreements that the Council of State adopts will be sent for ratification by the National Assembly in the upcoming session.



Article 121


The President, the Vice President, and the Secretary of the National Assembly of People's Power are also a part of the Council of State, which is composed of the other members selected for it.


Members of the Council of Ministers may not be members of the Council of State, nor may the highest authorities of the judicial, electoral, or State monitoring organs be members of the Council of Ministers.



Article 122


The following duties correspond to the Council of State:







a.
To ensure the implementation of the Constitution and the laws;






b.
To give a general and obligatory interpretation, in necessary cases, for the laws in force;






c.
To issue decrees with the force of law and agreements;






d.
To arrange for the holding of extraordinary sessions of the National Assembly of People's Power;






e.
To agree upon the date of the elections for and convene the periodic renovation of the National Assembly of People's Power and the Municipal Assemblies of People's Power;






f.
To analyze the legal proposals submitted for the consideration of the National Assembly of People's Power;






g.
To mandate the implementation of the agreements of the National Assembly of People's Power;






h.
To suspend the presidential decrees, decrees, agreements, and other provisions that contradict the Constitution and the laws, informing the National Assembly of People's Power in the first session held after said suspension;






i.
To suspend the agreements and decrees of the municipal assemblies of the People's Power that do not comply with the Constitution or the laws, the decrees with the force of law, the presidential decrees, decrees, and other orders issued by competent organs; or those that affect the interests of other localities or the generals of the country, informing the National Assembly of People's Power in the first session that is held after said suspension;






j.
To revoke or to modify the agreements and other orders of the provincial governors or councils that contradict the Constitution, the laws, the decrees with the force of law, the presidential decrees, decrees and other dispositions issued by an organ that is superior in rank within the hierarchy, or when they affect the interests of other localities or the general interests of the country;






k.
To choose, designate, suspend, revoke, or substitute, between periods of the National Assembly of People's Power's sessions the individuals that may occupy the roles that this Assembly is responsible for deciding, with the exception of the President and Vice President of the Republic, the President, Vice President, and Secretary of the National Assembly of People's Power, the members of the Council of the State, and the Prime Minister. The President of the People's Supreme Court, the District Attorney of the Republic, the Comptroller General of the Republic, and the President of the National Electoral Council, may only be suspended from the exercise of their responsibilities.







In all cases, the Council of State informs the National Assembly of People's Power during its next session of the corresponding actions;






l.
To assume, upon the proposal of the President of the Republic, the powers to declare the State of War or to declare War in case of aggression or to make peace, which the Constitution otherwise attributes to the National Assembly of People's Power, when it is in recess and may not be convened with the security and urgency required;






m.
To give instructions of a general character to the courts through the Council of Government of the People's Supreme Court;






n.
To create commissions;






ñ.
To ratify and to renounce international treaties;






o.
To designate and to remove, upon the proposal of the President of the Republic, the chiefs of Cuba's diplomatic missions within other states;






p.
To exercise the monitoring and supervision of the organs of the State;






q.
During the periods that take place between the sessions of the National Assembly of People's Power, to create or terminate the organizations of the Central Administration of the State or to arrange any other organizational means that is deemed proper;






r.
To approve the methods of foreign investment that correspond to it;






s.
To examine and approve, between periods of the National Assembly of People's Power's sessions, the adjustments that are necessary to realize the budgetary provisions of the State;






t.
To coordinate and to guarantee the activities of the representatives and of the permanent or temporary working commissions of the National Assembly of People's Power, and






u.
The other powers conferred by this Constitution and the laws established by the National Assembly of People's Power.





Article 123


All decisions of the Council of the State are adopted by a simple majority vote of its members.



Article 124


The mandate entrusted to the Council of the State by the National Assembly of People's Power expires once the new Council of State elected in virtue of the Council's periodic renovations takes office.



Chapter III. The President and Vice President of the Republic



Article 125


The President of the Republic is the Chief of State.



Article 126


The President of the Republic is elected by the National Assembly of People's Power from among its representatives, for a period of five years, reports to the Assembly, and is responsible for the management of the Assembly.


To be elected President of the Republic an absolute majority vote is required.


The President of the Republic may exercise the role for two consecutive periods, after which a person may not run for office again.



Article 127


To be President of the Republic, one must have reached the age of thirty-five, enjoy full civil and political rights, be a Cuban citizen by birth, and not possess any other citizenship.


One must also be under the age of sixty in order to be elected to a first term in office.



Article 128


The following duties correspond to the President of the Republic:







a.
To comply with and ensure respect for the Constitution and the laws;






b.
To represent the State and to direct its general policies;






c.
To direct in matters related to foreign policy, relations with other states, and with regard to the defense and security of the nation;






d.
To sign the laws emitted by the National Assembly of People's Power, and to arrange for their publication in the Official Gazette of the Republic in accordance with the law;






e.
To present to the National Assembly of People's Power, upon election by this body, in that session or the following session, the members of the Council of Ministers;






f.
To propose to the National Assembly of People's Power or to the Council of State, according to whom the matter corresponds, the selection, designation, suspension, revocation, or substitution of persons occupying the roles of the Prime Minister, the President of the People's Supreme Court, the Attorney General of the Republic, the Comptroller General of the Republic, the President of the National Electoral Council, and the members of the Council of Ministers;






g.
To propose to the appropriate delegates of the Municipal Assemblies of People's Power the election or revocation of provincial governors and deputy governors;






h.
To be familiar with, evaluate, and adopt decisions regarding the reports presented by the Prime Minister documenting his or her management, as well as those of the Council of Ministers, or those of the Executive Committee;






i.
To discharge the duties of Commander in Chief of the armed forces and to determine their general organization;






j.
To preside over the Council of National Defense and to propose to the National Assembly of People's Power or to the Council of State, as necessary, to declare the State of War or War in cases of military aggression;






k.
To order a general mobilization when the defense of the country requires it, as well as to declare a state of emergency or a situation of disaster, in the cases prescribed by the Constitution, giving notice of the decision as soon as possible to the National Assembly of People's Power or to the Council of State; in the event that they may not be convened, the proper legal remedies will be applied;






l.
To promote in rank and role the top officials within the hierarchy of the military institutions of the nation and to order their cessation, in accordance with the procedure prescribed by the law;






m.
To decide, in appropriate cases, on the granting of Cuban citizenship, to accept renunciations, and to issue orders regarding the loss of Cuban citizenship;






n.
To propose, in accordance with the provisions of this Constitution and the law, the suspension, modification, or revocation of the orders and agreements of the organs of the State that contradict the Constitution or the laws, or that affect the general interests of the country;






ñ.
To issue, in the exercise of the office's powers, presidential decrees and other orders;






o.
To create commissions or temporary working groups for the realization of specific projects;






p.
To propose to the Council of the State the designation or removal of the chiefs of Cuba's diplomatic missions within other States, organisms, or international organizations;






q.
To concede or to retract the rank of the ambassador of the Republic of Cuba;






r.
To grant decorations and honorific titles;






s.
To grant or to deny, on behalf of the Republic of Cuba, the approval of heads of diplomatic missions from other States;






t.
To receive the credentials of the chiefs of foreign missions. The Vice President may assume this function in exceptional circumstances;






u.
To grant pardons and to request concessions of amnesty from the National Assembly of People's Power;






v.
To participate by his or her own right in the meetings of the Council of State and to convene them when deemed necessary;






w.
To preside over the meetings of the Council of Ministers or the Executive Committee, and






x.
The other powers that are assigned through this Constitution and the laws.





Article 129


To be Vice President of the Republic, one must have reached the age of thirty-five, be in full enjoyment of their civil and political rights, be a Cuban citizen through birth and not possess any other citizenship.


The Vice President is elected in the same form and for the same period and mandate limit as the President of the Republic.



Article 130


The Vice President of the Republic performs the responsibilities and possesses the powers delegated or assigned by the President of the Republic.



Article 131


In the case of absence, illness, or the death of the President of the Republic, the Vice President will temporarily substitute for the President.


In the case of a definite absence, the National Assembly of People's Power will choose the new President of the Republic.


While the role of the Vice President of the Republic remains vacant, the National Assembly of People's Power will select a substitute.


If the absence is definitive, both in the case of the President or in the case of the Vice President of the Republic, the National Assembly of People's Power will select their substitutes. Until an election is realized, the President of the National Assembly of People's Power will assume, during the interim, the role of the President of the Republic.


The law regulates the procedures for substitution in these cases.



Article 132


The President and the Vice President of the Republic remain in office until the election of their successors takes place within the National Assembly of People's Power.



Chapter IV. The Government of the Republic



Section One. The Council of Ministers



Article 133


The Council of Ministers is the maximum executive and administrative organ and it constitutes the Government of the Republic.



Article 134


The Council of Ministers is composed of the Prime Minister, the Deputy Prime Ministers, the Ministers, the Secretary, and the other members determined by the law.


The Secretary General of the Workers' Central Union of Cuba will participate in the sessions of the Council of Ministers by his or her own right.



Article 135


The Prime Minister, the Deputy Prime Ministers, the Secretary, and other members of the Council of Ministers determined by the President of the Republic will compose the Executive Committee.


The Executive Committee may make decisions regarding the questions sent to the Council of Ministers during the periods that take place between its sessions.



Article 136


The Council of Ministers is responsible and must periodically submit reports of its activities to the National Assembly of People's Power.



Article 137


The following duties correspond to the Council of Ministers:







a.
To comply with and ensure compliance with the Constitution and the laws;






b.
To organize and to direct the execution of the political, economic, cultural, scientific, social, and defense activities agreed to by the National Assembly of People's Power;






c.
To propose the general goals and objectives for the development of the State's short-, medium-, and long-term social and economic development plans of the State, and, once they have been approved by the National Assembly of People's Power, to organize, direct, and monitor their execution;






d.
To approve and to submit international treaties for the ratification of the Council of State;






e.
To direct and to monitor foreign commercial relations as well as foreign investment;






f.
To prepare the budget of the State and, once approved by the National Assembly of People's Power, to ensure its execution;






g.
To implement and to demand compliance with the approved objectives in order to strengthen the monetary, financial, and fiscal systems;






h.
To prepare legislative proposals and to submit them for the consideration of the National Assembly of People's Power of the Council of State, as appropriate;






i.
To provide for the national defense, the maintenance of internal security and order, and the protection of citizens' rights, as well as to safeguard lives and property in case of disaster;






j.
To direct the administration of the State, as well as to unify, coordinate, and supervise the activity of the organizations of the central administration of the State, the national entities, and the local administrations;






k.
To evaluate and adopt decisions regarding the reports provided by the provincial governments;






l.
To create, modify, or terminate subordinate or appointed entities of the Council of Ministers and, when appropriate, of the organizations of the central administration of the State;






m.
To orient and to monitor the management of the provincial governors;






n.
To approve or to authorize the appropriate forms of foreign investment;






ñ.
To execute the laws and agreements of the National Assembly of People's Power, as well as the decrees with the force of law and the decrees of the Council of State, presidential decrees, and, in necessary cases, to regulate them as appropriate;






o.
To issue decrees and agreements with a foundation in and in compliance with the laws in force and to monitor their implementation;






p.
To propose to the Council of State the suspension of the agreements of the municipal assemblies of People's Power that contravene the law and other policies in force or that affect the interests of other communities or the general interest of the country;






q.
To suspend the agreements and other policies of the Provincial Councils and the other councils of the municipal administrations that are not in accordance with the Constitution, laws, decrees with the force of law, presidential decrees, decrees, or other policies of the superior organs, or when they affect the interests of other localities or the general interests of the country, reporting to the Council of State or to the National Assembly of People's Power, for the corresponding purposes as appropriate;






r.
To revoke completely or partially the policies issued by provincial governors when they contravene the Constitution, the laws, the decrees with the force of law, presidential decrees, decrees, or other policies issued by competent organs, or those that affect the interests of other localities or the general interests of the country;






s.
To revoke completely or partially the policies of the chiefs of the State's central administration organizations when they contravene the higher norms that they are obligated to comply with;






t.
To create the commissions deemed necessary to facilitate compliance with the tasks assigned to it;






u.
To designate or to substitute leaders and functionaries in accordance with the powers conferred by the law;






v.
To submit its statutes for the approval of the National Assembly of People's Power or of the Council of State, and






w.
The other duties conferred to it through the Constitution, the laws, or assigned by the National Assembly of People's Power or by the Council of State.





Article 138


The Council of Ministers is collegial and its decisions are adopted through a simple majority vote of its members.



Article 139


The Council of Ministers remains in office until the government within the new legislature is designated.



Section Two. The Prime Minister



Article 140


The Prime Minister is the Head of Government of the Republic.



Article 141


The Prime Minister is designated by the National Assembly of People's Power, upon the proposal of the President of the Republic, for a period of five years.


To be designated as the Prime Minister, one must obtain an absolute majority vote in favor.



Article 142


The Prime Minister is responsible before the National Assembly of People's Power and before the President of the Republic, to whom the Prime Minister must report to and inform of his or her activities, those of the Council of Ministers or of its Executive Committee, on the occasions indicated to the Prime Minister.



Article 143


To be Prime Minister, one must be a representative within the National Assembly of People's Power, have reached the age of thirty-five, be in full enjoyment of the civil and political rights, be a Cuban citizen through birth, and not possess any other citizenship.



Article 144


The following duties correspond to the Prime Minister:







a.
To comply with and to ensure respect for the Constitution and the laws;






b.
To represent the Government of the Republic;






c.
To convene and to direct the sessions of the Council of Ministers or its Executive Committee;






d.
To attend to and to monitor the performance of the activities of the State's central administration organizations, the national entities, or the local administrations;






e.
To assume, temporarily and under extraordinary circumstances, the direction of any of the State's central administration organizations;






f.
To notify the President of the Republic when the pertinent organizations are interested in replacing members of the Council of Ministers and, in each case, to propose the corresponding replacement;






g.
To monitor the labor of the heads of the State's central administration organizations;






h.
To deliver instructions to the provincial governors and monitor their implementation;






i.
To adopt, in exceptional circumstances, decisions regarding the executive-administrative issues within the competency of the Council of Ministers, when the urgent character of the situation or the issue to solve require it, informing this body or its Executive Committee of the decision after the fact;






j.
To designate or to substitute leaders or functionaries, in accordance with the powers conferred by the law;






k.
To sign legal orders adopted by the Council of Ministers or by its Executive Committee and to make them available by publication in the Official Gazette of the Republic;






l.
To create commissions or temporary working groups for the realization of specific projects, and






m.
Any other duty assigned by the Constitution and the laws.





Section Three. Members of the Council of Ministers



Article 145


The following duties correspond to the members of the Council of Ministers:







a.
To represent the Council of Ministers or the Prime Minister under circumstances that demand it;






b.
To comply with the agreements and other decrees of the Council of Ministers and its Executive Committee that correspond to them and to report to the Prime Minister regarding their compliance;






c.
To complete the tasks assigned to them by the Prime Minister and to exercise the duties that, in each case, are delegated to them;






d.
To manage the matters and projects pertaining to the Ministry or organizations under their supervision, issuing the necessary resolutions and decrees;






e.
To issue, where it is not the express function of another state organ, the provisions required for the execution and application of the laws, decrees with the force of law, and other provisions that concern them;






f.
To attend the Council of Ministers sessions, with full voting rights, and present proposals for laws, decrees with the force of law, decrees, resolutions, agreements, or any other proposal deemed appropriate;






g.
To designate or substitute executives and functionaries with the powers granted to them under the law, and






h.
Any other duty assigned to them by the Constitution and the laws.





Section Four. The State's Central Administration



Article 146


The number, denomination, mission, and functions of the ministries and other organizations that form part of the Central Administration of the State are determined by law.



Chapter V. The Tribunals of Justice



Article 147


The function of imparting justice emanates from the people and is exercised in their name by the People's Supreme Court as well as the other tribunals that are established by the law.


The law establishes the objective principles of the judiciary's activity and regulates the organization of the courts; the jurisdiction and the extension of their competencies; the form in which they are constituted in order to administer justice; the participation of the lay judges; the requirements to serve as a magistrate within the People's Supreme Court or as a judge; the form of election of these as well as the causes and procedures for the removal or the cessation of their functions.



Article 148


The courts constitute a system of State organs, structured with functional independence from any other.


The People's Supreme Court exercises the maximum judicial authority and its decisions are definitive.


Through its Council of Government, it does not exercise the legislative initiative or the regulatory power, it makes decisions and dictates norms that all courts are obligated to comply with, and, based upon their experiences, it imparts obligatory instructions to establish a uniform judicial practice in the interpretation and application of the law.



Article 149


The magistrates and lay judges of the People's Supreme Court are elected by the National Assembly of People's Power or by the Council of State.


The law determines the election of other judges.



Article 150


The magistrates and judges, in their function of imparting justice, are independent and do not owe obedience except to the law.


Additionally, they are irremovable from their position as long as there are no concurrent legal actions for the cessation of their duties or removal from their office.



Article 151


The sentences and other final resolutions of the courts, issued within the limits of their competence, must be obligatorily obeyed by the organs of the State, the entities, and the citizens; both those who are directly affected by them as well as those without a direct interest in their execution must take part in them.



Article 152


In the judicial proceedings in which the lay judges participate, they have the same rights and duties as the professional judges. The performance of their judicial duties, given their social importance, has priority with respect to their habitual occupation.



Article 153


The audiences of all courts are public, except in cases in which State security, morality, public order, or respect for the person harmed by the crime or their family necessitate that they are held behind closed doors.



Article 154


The People's Supreme Court reports to the National Assembly of People's Power regarding the results of its activities in the form and with the frequency established by the law.



Article 155


The ability to remove magistrates or judges corresponds to the organ that elects them.



Chapter VI. The Attorney General of the Republic



Article 156


The Attorney General of the Republic is the organ of the State that has, as its fundamental mission, the exercise of oversight over criminal investigations and the exercise of the public penal action in representation of the State; additionally, the Attorney General ensures that the organs of the State, the entities, and the citizens observe strict compliance with the Constitution, the laws and other legal provisions.


The law determines the other objectives and functions, as well as the form, extension, and opportunity in which the Attorney General will exercise the powers of the office.



Article 157


The Attorney General of the Republic constitutes an organic, indivisible, and functionally independent unit that is subordinate to the President of the Republic.


The management and regulation of the activity of the Attorney General's Office throughout the entire national territory corresponds to the Attorney General of the Republic.


The organs of the Attorney General's Office are organized vertically throughout the country, are subordinate only to the Attorney General of the Republic and are independent of all local organs.



Article 158


The Attorney General of the Republic and the deputy attorneys general are elected and may be removed by the National Assembly of People's Power or by the Council of State.



Article 159


The Attorney General of the Republic reports to the National Assembly of People's Power regarding his or her performance in the form and with the frequency established by the law.



Chapter VII. The Comptroller General of the Republic



Article 160


The Comptroller General of the Republic is the organ of the State whose fundamental mission is to ensure the proper and transparent administration of public funds and the superior monitoring of administrative management.


The law regulates the other functions and aspects related to the Comptroller General's performance of his or her duties.



Article 161


The Comptroller General of the Republic has functional independence with respect to any other organ, is vertically structured throughout the country and is subordinate to the President of the Republic.


The Comptroller General of the Republic is its maximum authority and the management and regulation of the Comptroller's activity throughout the country corresponds to this office.



Article 162


The Comptroller General of the Republic reports to the National Assembly of People's Power regarding his or her performance in the form and with the frequency prescribed by the law.



Article 163


The Comptroller General of the Republic and the deputy comptrollers general are elected or removed by the National Assembly of People's Power or the Council of State.



Chapter VIII. Regulatory Provisions



Section One. Legislative Initiative



Article 164


The initiative of the laws pertains to:







a.
To the President of the Republic;






b.
To the Representatives of the National Assembly of People's Power;






c.
To the Council of State;






d.
To the Council of Ministers;






e.
To the commissions of the National Assembly of People's Power;






f.
To the National Council of the Workers' Central Union of Cuba and to the national leadership of other social and mass organizations;






g.
To the Council of Government of the People's Supreme Court, with regards to issues pertaining to the administration of justice;






h.
To the Attorney General of the Republic with regard to issues within the Attorney General's competence;






i.
To the Comptroller General of the Republic with regard to issues within the Comptroller General's competence;






j.
To the National Electoral Council, with regard to electoral matters, and






k.
To the citizens. In this case it will be an indispensable requirement that initiative is exercised by a minimum of ten thousand electors




The law establishes the procedure to make its exercise effective.



Section Two. Formulation, Publication, and Taking Effect



Article 165


The laws and decrees with the force of laws issued by the National Assembly of People's Power or the Council of State, as appropriate, take effect on the date that, in each case, the respective regulatory provision determines.


Laws, decrees with the force of laws, presidential decrees, decrees, resolutions, and other provisions of general interest issued by the competent organs are published in the Official Bulletin of the Republic.


The law establishes the procedure for the formulation and publication of these regulatory provisions, as well as when they will take effect.



Title VII. The Territorial Organization of the State



Article 166


The national territory, for political and administrative purposes, is divided into provinces and municipalities; their number, limits, and denomination are established by the law.


The law may establish other divisions or attribute regimes of administrative subordination and systems of special regulation to the municipalities or other territorial demarcations as it determines, based on their geographic location or their economic and social importance. In all cases, the representation of the people through the organs of people's power must be guaranteed.


Administrative districts may be organized within the municipalities, in accordance with the law.



Article 167


Provinces enjoy legal personhood with all the legal effects thereof and are organized by the law as an intermediate level between the central State structures and the municipalities. The have a territorial extension that is equivalent to the total of the municipal territories within their territorial demarcation, which is under the direction of the Provincial Government of People's Power.



Article 168


The municipality is the local society, organized by the law, that constitutes the primary fundamental political-administrative unit in the organization of the nation; a municipality enjoys autonomy and legal personhood, including all the legal effects thereof, with a territorial extension determined according to the necessary economic and social relations of its population as well as the interests of the nation, with the purpose of satisfactorily achieving the local necessities. A municipality is supported through its own funds in addition to allocations that it receives from the Government of the Republic for the purposes of the economic and social development of its territory, and for other goals of the State, under the direction of a Municipal Assembly of People's Power.



Article 169


The autonomy of the municipality includes the election or designation of its authorities, the ability to decide how to use its resources, and the exercise of corresponding competencies, as well as to issue agreements and regulatory provisions necessary to exercise its powers in accordance with the Constitution and the laws.


The autonomy is exercised in accordance with the principles of solidarity, coordination, and collaboration with the other territories of the country and without harming the interests of the nation.



Title VIII. Local Organs of People's Power



Chapter I. The Provincial Government of People's Power



Section One. General Provisions



Article 170


Each province is governed by a Provincial Government of People's Power which works closely with the people and is composed of a Governor and a provincial council.



Article 171


The Provincial Government of People's Power represents the State and its fundamental mission is to work for the social and economic development of the territory, in accordance with the general objectives of the country and to act as a coordinator between the State's central structures and the municipalities, for which the provincial government contributes to harmonizing the interests of the province and its municipalities, and exercises the duties and functions recognized by the Constitution and the laws.



Article 172


The Provincial Government of People's Power assists with the development of activities as well as with the implementation of the plans of the entities established within its territory that are not subordinate to it, in accordance with that which is outlined in the Constitution and the laws.



Article 173


The Provincial Government of People's Power, in the exercise of its functions and duties, may not assume nor interfere in those that, according to the Constitution and the laws, are powers granted to the municipal organs of People's Power.



Section Two. The Provincial Governor and Deputy Provincial Governor



Article 174


The Governor is the maximum executive-administrative authority within the province.



Article 175


The Governor is elected by delegates of the Municipal Assemblies of People's Power, upon the proposal of the President of the Republic, for a period of five years and in accordance with the procedures established in the law.



Article 176


In order to serve as a Governor, one must be a Cuban citizen by birth and may not possess any other citizenship, have reached the age of thirty, reside within the province, and be in full enjoyment of his or her civil and political rights.



Article 177


The Governor is responsible before the National Assembly of People's Power, the Council of State, the Council of Ministers, and the Provincial Council, to whom the governor must report and provide information regarding his or her performance at the opportunity and with regard to the issues that they request.



Article 178


The Governor organizes and directs the provincial administration for which he or she is assisted by the appropriate administrative entity.


The law determines the creation, structure, and functioning of the provincial administration, as well as its relations with the national and municipal organs of People's Power.



Article 179


The following duties correspond to the Governor:







a.
To comply with, and ensure compliance with, the Constitution and the laws;






b.
To convene and preside over the meetings of the Provincial Council;






c.
To direct, coordinate, and monitor the labor of the organizing structures of the Provincial Administration and, within the area of his or her competence, to issue regulatory provisions and adopt the corresponding decisions;






d.
To call for and to monitor the implementation of the economic development plan as well as the implementation of the province's budget, in accordance with the policy agreed to by the competent national organs;






e.
To call for and to monitor the implementation of the territorial and urban development and organization plans;






f.
To designate and to substitute the leaders and functionaries of the provincial administration, and to submit for the ratification of the Provincial Council those cases that are prescribed by the law;






g.
To present to the Council of Ministers, with prior agreement of the Provincial Council, the policy proposals that contribute to the province's holistic development;






h.
To inform the Council of Ministers, with prior agreement of the Provincial Council, of those decisions of the superior organs that affect the interests of the community or are considered to have overstepped the authority of those that adopted them;






i.
To suspend the agreements and orders of the councils of the Municipal Administration that do not conform with the Constitution, the laws, decrees with the force of law, presidential decrees, and other acts of the organs of the State, or when they affect the interests of other localities or the general interests of the country, informing the respective Municipal Assembly of People's Power during the first session held after said suspension occurs;






j.
To revoke or to modify the decrees that are adopted by the administrative provincial authorities that answer to it that contravene the Constitution, the laws, and other orders that are in force, or those that affect the interests of other communities or the general interests of the country;






k.
To create temporary commissions or working groups;






l.
To arrange for the publication of the agreements of the Provincial Council that are of a general interest and to monitor their implementation, and






m.
The other duties that the Constitution or the laws assign to it.





Article 180


The Deputy Governor is elected in the same way, for the same period, and must meet the same requirements as the Governor.



Article 181


The Deputy Governor performs the tasks delegated or assigned by the Governor.


Additionally, the Deputy Governor replaces the Governor in the case of absence, illness, or death, in accordance with the procedure prescribed in the law.



Section Three. The Provincial Council



Article 182


The Provincial Council is a deliberative and collegial organ that performs the functions prescribed within this Constitution and the laws.


Its decisions are adopted through a favorable vote of a simple majority of its members.


The Provincial Council is presided over by the Governor and is composed of the Deputy Governor, the presidents and vice presidents of the corresponding local assemblies of People's Power, and the municipal mayors.



Article 183


The Provincial Council holds its ordinary sessions with the frequency established by the law, and the extraordinary sessions are held when they are convened by the Governor or requested by more than half of the members of the Provincial Council.



Article 184


The following duties correspond to the Provincial Council:







a.
To comply with, and, with respect to matters concerning the Council, to ensure compliance with, the Constitution and the laws adopted by the competent State organs, as well as with the Provincial Council's own agreements;






b.
To approve and to monitor, with regard to that which corresponds to it, the economic plan as well as the budget of the province;






c.
To adopt agreements within the framework of the Constitution and the laws;






d.
To orient and to coordinate the political, economic, cultural, scientific, social, defense, and public order activities provided for by the State;






e.
To evaluate the results of the Municipal Administration's management and approve the actions to be realized;






f.
To approve policy proposals that contribute to the province's holistic development, before their presentation to the Council of Ministers;






g.
To reach decisions, upon the Governor's request, on matters regarding the competent organs that affect the community's interests or are considered to have overstepped the authority of those that adopted them;






h.
To periodically analyze the provincial and municipal entities' attention to the proposals of the electors within their territory as well as the complaints or requests of the population;






i.
To make recommendations to the Governor regarding his or her reports and other issues for which the Governor consults the Provincial Council;






j.
To propose the suspension of agreements or provisions of the municipal assemblies of People's Power within their territory to the Council of State, when the municipal assemblies' acts contravene the superior legal norms or otherwise affect the interests of the community;






k.
To propose the revocation or modification of the agreements or orders of the municipal assemblies of People's Power within their territory to the National Assembly of People's Power when the municipal assemblies' acts contravene the superior legal norms or otherwise affect the interests of the community;






l.
To create commissions or temporary working groups, and






m.
The other duties that the Constitution or the laws assign to it.





Chapter II. Municipal Organs of the People's Power



Section One. The Municipal Assembly of People's Power



Article 185


The Municipal Assembly of People's Power is the superior organ or the State within the locality and, in consequence, it is invested with the highest authority within its territory; in order to do this, it will exercise the duties that the Constitution and the laws assign to it within the areas of its competence.



Article 186


The Municipal Assembly of People's Power is composed of the representatives elected within each of the districts into which its territory is divided into for electoral purposes through the free, equal, direct, and secret vote of the electors.



Article 187


The Municipal Assembly of People's Power with be renewed every five years, which is the term during which its representatives will hold office.


This mandate may only be extended through a decision of the National Assembly of People's Power, in the cases prescribed by the Constitution.



Article 188


Upon its creation, the Municipal Assembly of People's Power will elect its President and Vice President and designate its Secretary, from among its representatives and in accordance with the requirements and the procedure prescribed by the law.


The President of the Municipal Assembly of People's Power represents the State within its territory.


The law establishes the duties of the President, the Vice President, and the Secretary of the Municipal Assembly of People's Power.



Article 189


The ordinary and extraordinary sessions of the Municipal Assembly of People's Power are public, except in cases that the council agrees to hold behind closed doors, due to the interests of the State or due to the issue under consideration referring to the honor of the people involved.



Article 190


During the sessions of the Municipal Assembly of People's Power, a quorum of more than half the total members must be present. The assembly's agreements are adopted by a simple majority vote.



Article 191


The following duties correspond to the Municipal Assembly of People's Power:







a.
To comply with and ensure compliance with the Constitution and other general regulatory provisions;






b.
To approve and oversee, as appropriate, the economic plan, the budget, and the holistic development of the municipality;






c.
To approve the urban and territorial development plans, and to oversee their implementation;






d.
To select, designate, revoke, or substitute the President, Vice President, and Secretary of the Assembly, as necessary;






e.
To designate or to substitute the Municipal Mayor, upon the proposal of the President of the Municipal Assembly;






f.
To designate or to substitute the rest of the members of the Municipal Administration, upon the proposal of the Mayor;






g.
To adopt agreements and to enact regulatory provisions within the area of its competency with regard to matters of municipal interest, and to ensure their realization;






h.
To monitor and to oversee the activities of the Council of the Administration of the Municipality, assisting with its labor commissions, without prejudice to the monitoring activities performed by other organs and entities;






i.
To organize and supervise, with regard to issues that concern it and in accordance with that which is established by the Council of Ministers or the Provincial Government, the operation and duties of the entities charged with realizing activities regarding the economy, production, service, health, assistance, prevention and social care, science, education, culture, recreation, sports, environmental protection, and other matters within the municipality;






j.
To ensure and monitor compliance with legal obligations as well as the strengthening of the law, internal order, as well as the defensive capacity of the state within its territory;






k.
To propose to the Council of Ministers or to the Governor, depending on the case, the revocation of the decisions adopted by their subordinate organs or authorities;






l.
To revoke or to modify the decisions adopted by the subordinate organs or authorities when they contravene the superior legal norms, affect the interests of the community, or exceed the faculties of those that adopted them;






m.
To approve the creation of the people's municipal councils, with prior consultation of the Council of the State;






n.
To assist, in accordance with that which is prescribed by the law, with the execution of the policies of the State within its territory, as well as with the development of the production and service activities of the other entities within the territory that are not subordinated to it;






ñ.
To create working commissions and to approve the general guidelines for their work, and






o.
Any other duty that is assigned to it by the Constitution and the laws.





Article 192


The Municipal Assembly of People's Power, in order to exercise its functions, is supported by its working commissions, the people's councils, the initiatory and the ample participation of the population, and acts in close coordination with social and mass organizations.



Section Two. The Delegates of the Municipal Assembly of People's Power



Article 193


The delegates perform the mandate that has been conferred upon them by their electors, in the interest of the entire community, for which they must share these functions, with their responsibilities and usual tasks. The law regulates the form in which they will perform these functions.



Article 194


The delegates have the following rights:







a.
To participate with voice and vote in the sessions of the Municipal Assembly and in the meetings of the commissions and popular councils that they are a part of;






b.
To request information from the President, the Vice President, the Secretary of the Municipal Assembly, the members of the commissions, and the Council of the Administration regarding issues relevant to the exercise of their functions, and to obtain a response within the same session or as soon as possible;






c.
To request attention and information from entities throughout the territory with respect to situations or problems that affect their electors, with the obligation to respond in a timely manner, and






d.
Any other right that the Constitution and the laws recognize.





Article 195


The representatives have the following duties:







a.
To maintain a permanent relationship with their electors, promoting the community's participation in the solution of its problems;






b.
To inform the Municipal Assembly and the administration of the locality of the opinions, needs, and difficulties that are communicated to them by their electors, and to work towards generating solutions for them, with regard to that which pertains to them;






c.
To inform the electors about the policies that are adopted by the Municipal Assembly as well as the means adopted to resolve the necessities proposed by the population or the difficulties encountered in attempting to resolve them;






d.
To periodically report to the electors regarding their activities, in accordance with that which is established in the law, and to inform the Assembly, the Commissions, and the People's Council to which they belong regarding their compliance with the tasks that have been entrusted to them when required, and






e.
Any other duty that is recognized the Constitution and the laws.





Article 196


The representatives' mandate is revocable at any moment. The law determines the form, causes, and procedures for revocation.



Section Three. Commissions of the Municipal Assembly of People's Power



Article 197


The permanent working commissions are constituted by the Municipal Assembly of People's Power that attends to the specific interests of the locality. They are formed in order to assist with the realization of the activities within their locality and, in particular, in order to monitor the subordinate municipal entities.


Additionally, the commissions may request that the entities of other subordinate levels within the territory keep them informed regarding matters that directly affect the locality.


The temporary commissions perform the specific tasks assigned to them within the period indicated to them.



Section Four. The People's Council



Article 198


The People's Council is a local organ of People's Power that is representative, vested by the highest authority to perform its functions and, without constituting an intermediate authority for the purposes of the political-administrative division of the country, it is organized within cities, towns, neighborhoods, villages, and rural areas; it is made up of delegates elected within the districts of the locality's territorial demarcation. The delegates elected must also determine who among them will preside over the council.


Representatives of the social and mass organizations, as well as important entities within the territory, may be invited to the meetings of the People's Council, depending upon the issues and themes to be dealt with, with the principal objective of strengthening coordination and collective effort for the benefit the community, within the functions that they themselves perform.



Article 199


The Popular Council represents the population of the area within which it acts as well as the Municipal Assembly of People's Power. It monitors the entities of production and services with a local impact, and it actively works to satisfy economic, health, welfare, educational, cultural, sport, recreational, and other needs as well as those in the area of prevention and social care, thereby promoting the maximum participation of the population and local initiatives in order to achieve these initiatives.


The law regulates the organization and duties of the People's Council.



Section Five. Guarantees of the Right to Petition and Local Popular Participation



Article 200


The Municipal Assembly of People's Power, in order to guarantee the rights of petition and citizens' participation:







a.
Convenes a popular consultation for matters of local interest in accordance with the Assembly's powers;






b.
Guarantees adequate attention to the proposals, complaints, and requests of the population;






c.
Guarantees the right of the municipality's population to propose to the Assembly the analysis of issues within its competence;






d.
Maintains an adequate level of information for the population regarding the decisions that are of a general interest to them when they are adopted by the organs of People's Power.






e.
Analyzes, upon a petition of the citizens, its own agreements and orders or those of the subordinate municipal authorities if they are claimed to harm the interests of the citizens, both individual or collective in nature, and adopts the corresponding means of resolving them, and






f.
Implements, within its competence, any other action that is necessary to guarantee these rights.




The law establishes the form and the way in which the citizens may exercise these guarantees.



Section Six. Municipal Administration



Article 201


The Municipal Administration's essential objective is to satisfy the needs of the collectivity within the territory under its jurisdiction with respect to the economy, health, welfare, education, culture, sports, recreation, and other needs, as well as to perform tasks related to prevention and social care.


The law determines the organization, structure, and operation of the Municipal Administration.



Article 202


The Council of the Administration is designated by the Municipal Assembly of People's Power, to which it is subordinate and must report. Its composition, membership, and functions are established by the law.



Article 203


The Council of the Municipal Administration is presided over by the Mayor, is collegial, performs executive and administrative functions, and manages the Municipal Administration.



Title IX. The Electoral System



Chapter I. General Provisions



Article 204


All citizens with the legal capacity to do so have the right to contribute to the management of the State, either directly or through their elected representatives within the organs of People's Power and to participate, for this purpose, in the form prescribed by the law, through periodic elections, plebiscites, and popular referendums that will be free, equal, direct, and secret. Every elector has the right to a single vote.



Article 205


Voting is a citizen's right. The vote is exercised voluntarily by Cuban citizens, both men and women, that have reached the age of sixteen, except:







a.
Those who have been judicially restricted from exercising their legal capacity due to a disability;






b.
Those who have been judicially disqualified, and






c.
Those who do not meet the requirements for residency in the country as prescribed in the law.





Article 206


The Electoral Registry is public and permanent; it is composed ex officio of all citizens with the legal capacity to vote in accordance with that which is prescribed by the law.



Article 207


Cuban citizens, both women and men, that are in full enjoyment of their political rights and meet the other requirements established by law have the right to be elected.


If the election is for representatives on the National Assembly of People's Power, they must be over the age of 18.



Article 208


Members of military institutions have the right to elect and to be elected, just as any other citizen.



Article 209


The law determines the number of representatives that will make up the National Assembly of People's Power, in proportion to the number of inhabitants within the respective districts in which, for electoral purposes, the national territory is divided into.


The representatives on the National Assembly of People's Power and the delegates on the Municipal Assemblies of People's Power are elected through a vote of the electors that is free, equal, direct, and secret. The law regulates the procedure for their election.



Article 210


To be considered elected, a representative or a delegate must have obtained more than half of the valid votes cast within the electoral district that the individual seeks to represent.


In the case that a vote of more than half is not obtained, or in other cases of vacant positions, the law regulates the form in which the election will proceed.



Chapter II. The National Electoral Council



Article 211


The National Electoral Council is the permanent organ of the State with the fundamental mission of organizing, directing, and supervising the elections, popular consultations, plebiscites, and referendums that are convened.


It handles and responds to the complaints that are lodged with regard to elections and performs the other functions recognized by the Constitution and the laws.


The National Electoral Council guarantees the veracity, transparency, efficiency, publicity, authenticity, and impartiality of the processes of democratic participation.



Article 212


The National Electoral Council has functional independence with respect to any other organ and reports to the National Assembly of People's Power regarding the performance of its functions.


Additionally, once an electoral process is complete, it informs the nation of the result.



Article 213


The National Electoral Council is made up of a President, a Vice President, a Secretary, and the other members prescribed by the law.


The members of the National Electoral Council are elected and removed, as necessary, by the National Assembly of People's Power or, in some cases, the Council of State.



Article 214


The organization, functioning, membership, and designation of the electoral authorities at all levels is regulated by the law.


Persons that are nominated or who occupy popularly elected offices may not be members of the electoral organs.



Article 215


The National Electoral Council monitors the production of and updates to the Electoral Registry, in accordance with that which is established in the law.



Article 216


All State organs, their leaders and functionaries, and other entities are obligated to collaborate with the National Electoral Council in the exercise of their functions.



Title X. Defense and National Security



Chapter I. General Provisions



Article 217


The Cuban State bases its policy of Defense and National Security on the defense of independence, territorial integrity, sovereignty, and peace through the prevention and consistent engagement with the risks, threats, and aggressions that affect their interests.


Its strategic conception of defense is based on the War of All the People.



Chapter II. The National Defense Council



Article 218


The National Defense Council is the superior organ of the State whose primary mission is to organize, direct, and prepare the country during times of peace to defend itself and to ensure compliance with the norms in force related to the defense and security of the nation.


During extraordinary situations or disaster, it directs the country and assumes the duties that correspond to the organs of the State, with the exception of constituent power.



Article 219


The National Defense Council is composed of the President of the Republic, who presides over it and, in turn, designates a Vice President and the other members determined by the law.


The law regulates the organization and operation of the National Defense Council and its structures at its various levels.



Chapter III. The Armed Forces of the State



Article 220


The military institutions of the State are the Revolutionary Armed Forces and the armed formations of the Ministry of the Interior that, in order to achieve their functions, rely on the participation of military and civilian personnel.


The law regulates the organization and operation of these institutions as well as the military service that citizens must perform.



Article 221


The military institutions' essential mission is to ensure and maintain the independence and sovereignty of the State, its territorial integrity, its security, and peace.



Chapter IV. Extraordinary Situations and Disaster



Article 222


In the interest of guaranteeing national defense and security in the case of foreign military aggression, the imminent threat of such aggression, or other circumstances that affect the nation's security and defense, extraordinary situations—the State of War, War, General Mobilization, or the State of Emergency—may be temporarily decreed throughout the entire country. The State of Emergency may also be decreed within a part of the national territory.


The law regulates the form in which situations of exception are declared, their effects, and their termination.



Article 223


In the case of a disaster of any kind that affects the population or the economic or social infrastructure and that exceeds the capacity or the normal response and recovery of the country or of the territory affected, a Situation of Disaster may be decreed.


The law regulates the establishment, effects, and termination of Situations of Disaster.



Article 224


While situations of exception and disaster are in force, the law determines the rights and duties recognized by the Constitution, whose exercise must be regulated in a different manner.



Article 225


The National Defense Council, upon reestablishing normalcy within the country, reports to the National Assembly of People's Power regarding its decisions and management during this period.



Title XI. Reform of the Constitution



Article 226


This Constitution may only be reformed by the National Assembly of People's Power through an agreement adopted, in a nominal vote, by a majority of no less than two thirds of the total membership.



Article 227


The following are able to promote Constitutional reforms:







a.
The President of the Republic;






b.
The Council of State;






c.
The Council of Ministers;






d.
The representatives of the National Assembly of People's Power, through a proposition signed by no less than a third of its members;






e.
The Central National Council of Cuban Workers and the national authorities of other mass and social organizations, and






f.
The citizens, through a petition directed to the National Assembly of People's Power, signed before the National Electoral Council by a minimum of fifty thousand electors. The law establishes the procedure, requirements, and guarantees for the request and realization of constitutional reforms.





Article 228


When a reform refers to the composition and operation of the National Assembly of People's Power or of the Council of State, to the duties or the term of office of the President of the Republic, or to the rights, duties, and guarantees enshrined in the Constitution, a favorable vote of the majority of the electors within the nation during a referendum held for this purpose will also be required.



Article 229


In no case will the pronouncements be reformed regarding the irrevocability of the socialism system established in Article 4 or the prohibition on negotiating under the circumstances prescribed in section a) of Article 16.



Special Provisions



FIRST


The representatives of the National Assembly of People's Power of the ninth legislature will maintain their offices until their term is over.



SECOND


The current mandates of the representatives of the Municipal Assemblies of People's Power are extended to five years, counting from the date they take office.



Transitory Provisions



FIRST


Prior to the passage of six months after this Constitution has taken effect, the National Assembly of People's Power will approve a new Electoral Law that will regulate the election of the representatives on the National Assembly, its President, Vice President, and Secretary; the Council of State, the President and Vice President of the Republic; the members of the National Electoral Council; the provincial governors and deputy provincial governors; and the representatives of the municipal assemblies of People's Power, their President and their Vice President.



SECOND


After approving the Electoral Law, the National Assembly of People's Power, within a period of three months, will elect from among its members its president, Vice President, Secretary, the other members of the Council of State, and the President and Vice President of the Republic.



THIRD


Once elected, the President of the Republic proposes to the National Assembly of People's Power the appointments for Prime Minister, Deputy Prime Ministers, the Secretary, and other members of the Council of Ministers.



FOURTH


The provincial assemblies of People's Power will remain in office until the governors, deputy governors, and the provincial councilors take office.



FIFTH


The President of the Republic, once elected and within a period of three months, proposes the election of municipal governors and deputy municipal governors to the respective municipal assemblies of People's Power through their delegates.



SIXTH


Within a period of three months and following the election of provincial governors and deputy provincial governors, the municipal assemblies of People's Power will designate the individuals who will serve as mayors.



SEVENTH


The National Assembly of People's Power, within a period of one year after the entrance into force of this Constitution, will approve its bylaws and those of the Council of State.



EIGHTH


The Council of Ministers, within a period of two years after this Constitution takes effect, will present their proposal for new bylaws to the National Assembly of People's Power for the Council of Ministers and for the provincial governments.



NINTH


The National Assembly of People's Power, within a period of two years after the Constitution takes effect, will approve the bylaws of the municipal assemblies of People's Power and of their councils of administration.



TENTH


The Council of Government of the People's Supreme Court, within a period of eighteen months after this Constitution takes effect, will present to the National Assembly of People's Power a proposal of a new Law of the People's Courts that will have been adjusted to the changes presented by this Constitution as well as to the proposed modifications to the Law of Penal Procedure and to the Law of Civil, Administrative, Labor, and Economic Procedures, where appropriate.



ELEVENTH


In response to the Referendum that took place, the National Assembly of People's Power will, within a period of two years after the Constitution takes effect, begin the process of popular consultation and referendum for the Family Code program, which must include the form that a marriage may take.



TWELFTH


The National Assembly of People's Power, within a period of eighteen months after this Constitution takes effect, will approve the legislative modifications required to effectuate that which is prescribed in Article 99, which refers to the possibility of citizens to access legal institutions in order to defend their rights.



THIRTEENTH


The National Assembly of People's Power will approve, within a period of one year after this Constitution takes effect, a legislative schedule for the implementation of the laws developed by the precepts established in this Constitution.



Final Provisions



FIRST


The Constitution of the Republic of Cuba of February 24th, 1976, is derogated, which includes the changes made during the reforms of 1978, 1992, and 2002.



SECOND


The present Constitution, once certified, will take effect upon its publication in the Official Bulletin of the Republic.

